Case: 20-1958   Document: 67     Page: 1   Filed: 03/17/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

 AMANDA JANE WOLFE, PETER BOERSCHINGER,
             Claimants-Appellees

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellant
              ______________________

                       2020-1958
                 ______________________

      Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-6091, Judge Joseph L. Falvey,
 Jr., Judge Michael P. Allen, Judge William S. Greenberg.
                  ______________________

                Decided: March 17, 2022
                ______________________

     SEAN CHRISTOPHER GRIFFIN, Sidley Austin LLP, Wash-
 ington, DC, argued for claimants-appellees. Also repre-
 sented by MARK BRUCE BLOCKER, KARA L. MCCALL,
 Chicago, IL; RENEE A. BURBANK, BARTON FRANK STICHMAN,
 I, National Veterans Legal Services Program, Washington,
 DC.

     ERIC P. BRUSKIN, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, argued for respondent-appellant. Also repre-
 sented by BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR.;
Case: 20-1958    Document: 67      Page: 2    Filed: 03/17/2022




 2                                      WOLFE   v. MCDONOUGH


 SUSAN BLAUERT, UDUAKABASI HENRY, JONATHAN KRISCH,
 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.

     MELANIE L. BOSTWICK, Orrick, Herrington & Sutcliffe
 LLP, Washington, DC, for amici curiae The American Le-
 gion, Disabled American Veterans, Paralyzed Veterans of
 America, Veterans of Foreign Wars. Also represented by
 BENJAMIN PAUL CHAGNON; ELIZABETH MOULTON, Menlo
 Park, CA.

     JILLIAN BERNER, Veterans Legal Support Center and
 Clinic, School of Law, University of Illinois Chicago, Chi-
 cago, IL, for amicus curiae National Law School Veterans
 Clinic Consortium.

     MICHAEL B. MILLER, Morrison & Foerster LLP, New
 York, NY, for amici curiae Erwin Chemerinsky, Heather
 Elliott, Richard D. Freer, Paul Ryan Gugliuzza, Helen
 Hershkoff, Andrew Stuart Pollis, Cassandra Burke Robert-
 son, Adam Steinman, Howard M. Wasserman, Adam Zim-
 merman.
                  ______________________

      Before DYK, REYNA, and STOLL, Circuit Judges.
 DYK, Circuit Judge.
     This case involves the scope of the Department of Vet-
 erans Affairs’ (“VA’s”) reimbursement of the cost of hospital
 visits to veterans enrolled in the VA health care system.
 The statute bars reimbursement for “any copayment or
 similar payment.” 38 U.S.C. § 1725(c)(4)(D). The question
 is whether deductibles and coinsurance are encompassed
 within the term “similar payments.”
     The Secretary of the VA (“Secretary”) appeals from a
 decision of the United States Court of Appeals for Veterans
 Claims (“Veterans Court”) granting a petition for a writ of
 mandamus (1) invalidating a VA regulation prohibiting the
Case: 20-1958    Document: 67     Page: 3    Filed: 03/17/2022




 WOLFE   v. MCDONOUGH                                      3


 reimbursement of deductibles and coinsurance for being
 within the category of “similar payments,” (2) requiring the
 VA to readjudicate claims denied under the invalidated
 regulation, and (3) certifying a class of “[a]ll claimants
 whose claims for reimbursement of emergency medical ex-
 penses incurred at non-VA facilities VA has already denied
 or will deny, in whole or in part, on the ground that the
 expenses are part of the deductible or coinsurance pay-
 ments for which the veteran was responsible,” J.A. 28.
    Because deductibles are excluded from reimbursement
 under the correct interpretation of the statute and other
 adequate remedies were available with respect to coinsur-
 ance, mandamus was inappropriate. We reverse.
                        BACKGROUND
                              I
     The VA provides health care to nine million enrolled
 veterans through its Veterans Health Administration, the
 largest health care system in the country. Veterans Health
 Administration,     U.S.    Dep’t    of   Veterans    Affs.,
 https://www.va.gov/health (last visited Feb. 22, 2022). En-
 rollment in the VA health care system is determined by
 statute. See 38 U.S.C. § 1705. For those who are enrolled,
 and subject to certain other criteria, the VA provides free
 hospital care. See 38 U.S.C. § 1710(a), (e); 38 C.F.R.
 § 17.108(d), (e). Enrolled veterans with other health care
 coverage, such as private insurance, Medicare, Medicaid,
 or TRICARE, may choose to use those sources of coverage
 to supplement their VA health care benefits. VA and Other
 Health Insurance, U.S. Dep’t of Veterans Affs.,
 https://www.va.gov/healthbenefits/resources/publica-
 tions/hbco/hbco_va_other_insurance.asp (last visited Feb.
 22, 2022). In emergencies, enrolled veterans are entitled
 to obtain medical care at the nearest hospital emergency
 department and to seek reimbursement from the VA for the
 cost of treatment, with some exceptions. Emergency Medi-
 cal     Care,     U.S.    Dep’t    of    Veterans     Affs.,
Case: 20-1958    Document: 67      Page: 4    Filed: 03/17/2022




 4                                      WOLFE   v. MCDONOUGH


 https://www.va.gov/COMMUNITYCARE/programs/vetera
 ns/Emergency_Care.asp (last visited Feb. 22, 2022).
     Simple on its face, the implementation of this approach
 was complex. Before 1999, the VA had limited authority to
 pay for private, non-VA emergency care for veterans. In
 general, it could only reimburse for emergency treatment
 relating to a service-connected condition or disability. 38
 U.S.C. §§ 1703(a)(3), 1728 (1999); see also H.R. Rep. No.
 106–470, at 63 (1999) (Conf. Rep.). Congress expanded the
 VA’s authority in 1999 by adding § 1725 to title 38 of the
 U.S. Code in the Veterans Millennium Health Care and
 Benefits Act. Pub. L. No. 106-117, § 111, 113 Stat. 1545,
 1553 (1999) (effective May 29, 2000).
       Section 1725 as originally enacted directed the VA to
 reimburse veterans enrolled in the VA healthcare system
 for “the reasonable value of emergency treatment fur-
 nished the veteran in a non-[VA] facility” if they, among
 other conditions, (1) had “no entitlement to care or services
 under a health-plan contract” (“the contract provision”)
 and (2) had “no other contractual or legal recourse against
 a third party that would, in whole or in part, extinguish”
 liability to the provider (“the third-party provision”).
 § 1725(a)(1), (b)(3)(B)–(C) (1999). These somewhat over-
 lapping limitations reflected Congress’s intent to contain
 “the significant potential cost” of reimbursement and en-
 sure “that VA truly [is] a payer of last resort.” H.R. Rep.
 No. 106-237, at 39 (1999). Congress expected VA to “act
 aggressively” to protect “scarce VA medical care funds” by
 “ascertain[ing] before authorizing any payment under this
 section that a veteran has no medical insurance whatso-
 ever or any other medical coverage” and that “the veteran
 . . . has exhausted all other possible claims and remedies
 reasonably available against a third party which may be
 liable for payment of the emergency care.” Id. Section 1725
 directed the Secretary to promulgate regulations to “estab-
 lish the maximum amount payable” and “delineate the
Case: 20-1958      Document: 67    Page: 5    Filed: 03/17/2022




 WOLFE   v. MCDONOUGH                                        5


 circumstances under which such payments may be made.”
 § 1725(c)(1)(A)–(B).
      Under the provisions of the 1999 legislation, veterans
 with even minimal health insurance coverage, such as
 through a state-mandated automobile insurance policy,
 might wind up responsible for essentially the full cost of
 emergency treatment. H.R. Rep. No. 111-55, at 2–3 (2009).
 Congress addressed this problem in 2010 by revising
 § 1725 in the Emergency Care Fairness Act of 2010
 (“ECFA”). Pub. L. No. 111-137, § 1, 123 Stat. 3495 (2010)
 (effective Feb. 1, 2010). The ECFA struck “or in part” from
 the third-party provision such that reimbursement was
 prohibited if the veteran had “other contract[] or legal re-
 course against a third party that would, in whole, extin-
 guish” liability to the provider. § 1725(b)(3)(C) (emphasis
 added). The ECFA also added a new subsection to § 1725(c)
 with limitations on reimbursement, including a provision
 providing that “[t]he Secretary may not reimburse a vet-
 eran under this section for any copayment or similar pay-
 ment that the veteran owes the third party or for which the
 veteran is responsible under a health-plan contract” (“the
 copayment provision”). § 1725(c)(4)(D). 1
     The statute does not define “copayment” or “similar
 payment,” § 1725(f), but the parties agree that there are
 three cost-sharing mechanisms commonly used in the
 health insurance industry:
         •   A copayment is a “fixed amount that a pa-
             tient pays to a healthcare provider according
             to the terms of the patient’s health plan.”




    1     The ECFA also struck a provision that included
 state-mandated automobile insurance under the definition
 of “health-plan contract.” Compare § 1725(f)(3)(E) (2014),
 with § 1725(f)(2)(E) (2006).
Case: 20-1958     Document: 67     Page: 6    Filed: 03/17/2022




 6                                      WOLFE   v. MCDONOUGH


            Copayment, Black’s Law Dictionary (11th
            ed. 2019).
        •   A deductible is “the portion of the loss to be
            borne by the insured before the insurer be-
            comes liable for payment.”        Deductible,
            Black’s Law Dictionary (11th ed. 2019).
        •   “Coinsurance” is “health insurance in which
            the insured is required to pay a fixed per-
            centage of the cost of medical expenses after
            the deductible has been paid and the insurer
            pays the remaining expenses.” Coinsurance,
            Merriam-Webster,       https://www.merriam-
            webster.com/dictionary/coinsurance      (last
            visited Feb. 4, 2022).
     After Congress passed the ECFA in 2010, the VA re-
 vised its regulations, differentiating between situations in-
 volving third-party liability and those involving health-
 plan contracts despite the seeming overlap between the
 two. It struck “or in part” from the regulation correspond-
 ing to the third-party provision, 38 C.F.R. § 17.1002(g), and
 added a regulation that the VA “will not reimburse a claim-
 ant . . . for any deductible, copayment or similar payment
 that the veteran owes a third party,” 38 C.F.R. § 17.1005(f).
 See Payment or Reimbursement for Emergency Services
 for Nonservice-Connected Conditions in Non-VA Facilities,
 77 Fed. Reg. 23615, 23,615–16, 23,618 (Apr. 20, 2012).
 However, the VA did not change the contract provision in
 the regulation, which continued to state that reimburse-
 ment required “[t]he veteran has no coverage under a
 health-plan contract for payment or reimbursement, in
 whole or in part, for the emergency treatment.” 38 C.F.R.
 § 17.1002(f) (2012) (emphasis added) (“the contract regula-
 tion”). The VA concluded that the ECFA did not alter the
 contract provision and that removing “or in part” from the
 corresponding regulation “would treat a veteran with some
 coverage under a health-plan contract in the same manner
Case: 20-1958    Document: 67      Page: 7    Filed: 03/17/2022




 WOLFE   v. MCDONOUGH                                       7


 as one without coverage.” Payment or Reimbursement, 77
 Fed. Reg. at 23,616.
                              II
     In Staab v. McDonald, 28 Vet. App. 50 (2016), the Vet-
 erans Court considered the statute, as amended in 2010 by
 the ECFA, and the 2012 regulations. There, a veteran in-
 curred emergency expenses at a non-VA hospital and
 sought reimbursement for the portion not covered by Med-
 icare. Id. at 52. The Board of Veterans’ Appeals (“Board”)
 denied his claim as a matter of law under the contract reg-
 ulation because Medicare covered some, but not all, of the
 veteran’s costs. Id. The Veterans Court reversed the
 Board’s determination, concluding that the regulation was
 invalid. Id. at 56. The Veterans Court did not explain the
 cost-sharing mechanisms involved. Id. at 52–53. But in-
 terpreting the language and legislative history of the
 ECFA, the Veterans Court found that “Congress intended
 that veterans be reimbursed [aside from copayments] for
 the portion of their emergency medical costs that is not cov-
 ered by a third party insurer and for which they are other-
 wise personally liable.” Id. at 55. The Secretary appealed
 Staab to this court but voluntarily withdrew the appeal.
 J.A. 7.
     Following Staab, the VA revised the contract regula-
 tion to allow reimbursement when a veteran “does not have
 coverage under a health-plan contract that would fully ex-
 tinguish the medical liability for the emergency treat-
 ment.” 38 C.F.R. § 17.1002(f) (emphasis added); see also
 Reimbursement for Medical Treatment, 83 Fed. Reg. 974,
 974–75 (Jan. 9, 2018). At the same time, the VA added co-
 insurance to deductibles and copayments as payments that
 would not be reimbursed. 38 C.F.R. § 17.1005(a)(5) (here-
 inafter, “the similar payments regulation”); see also Reim-
 bursement for Medical Treatment, 83 Fed. Reg. at 976–77.
Case: 20-1958     Document: 67       Page: 8   Filed: 03/17/2022




 8                                       WOLFE   v. MCDONOUGH


                               III
      In September 2016, Amanda Wolfe, who was enrolled
 in VA health care, obtained emergency treatment at a non-
 VA health care facility, incurring expenses of $22,348.25.
 Her employer-sponsored healthcare contract covered most
 of the expenses, but she was responsible for a copayment of
 $202.93 and coinsurance of $2,354.41. The VA denied re-
 imbursement of these expenses in February 2018 because
 “patient responsibility (deductible, coinsurance, co-pay-
 ment) [is] not covered.” J.A. 199. In July 2018, Ms. Wolfe
 filed a Notice of Disagreement (“NOD”), a predicate to an
 appeal to the Board of Veterans’ Appeals. In October 2018,
 rather than await the outcome of her appeal, Ms. Wolfe
 filed a mandamus petition at the Veterans Court seeking
 class relief invalidating the similar payments regulation
 and ordering “the Secretary to reimburse veterans for co-
 insurance and deductibles . . . incurred by veterans in seek-
 ing emergency medical treatment at a non-VA hospital[]
 and . . . not covered by the veteran’s health insurance car-
 rier.” J.A. 54. While it appears that Ms. Wolfe did not her-
 self have an issue as to deductibles, she pursued a ruling
 as to deductibles on behalf of the class.
      In September 2019, a three-judge panel of the Veterans
 Court certified Ms. Wolfe’s requested class and granted her
 petition. On the merits, a majority of the panel determined
 (1) that the similar payments regulation was inconsistent
 with the Staab decision’s interpretation of § 1725, and (2)
 that deductibles and coinsurance are not similar to copay-
 ments. The majority reasoned that “[a] deductible is not
 ‘similar’ to a copayment because, though it is fixed, it is not
 a relatively small fee” and that “coinsurance [is not] ‘simi-
 lar’ to a copayment because coinsurance is neither a rela-
 tively small nor a fixed fee; it’s a relatively large and
 variable fee based on a percentage.” J.A. 33. The majority
 further determined that Ms. Wolfe lacked adequate alter-
 native remedies because “disputing the regulation’s valid-
 ity within the administrative appeals process amounts to
Case: 20-1958     Document: 67      Page: 9     Filed: 03/17/2022




 WOLFE   v. MCDONOUGH                                          9


 ‘a useless act’ and would be futile because the Board doesn’t
 have jurisdiction to invalidate the regulation.” J.A. 34.
 Judge Falvey dissented, noting (1) that granting
 Ms. Wolfe’s requested relief would “thwart, not aid [the
 Veterans Court’s] appellate jurisdiction” because it “could
 not lead to a final Board decision reviewable by [the Veter-
 ans Court], and would, in fact, abrogate the need for such
 a decision,” (2) that Ms. Wolfe failed to show she was
 clearly and indisputably correct in her interpretation of the
 statute, and (3) that Ms. Wolfe had an adequate remedy by
 appeal.
    The Secretary appeals. We have jurisdiction under 38
 U.S.C. § 7292(a), (c).
                          DISCUSSION
     In reviewing decisions from the Veterans Court, this
 court “shall . . . decide all relevant questions of law, includ-
 ing interpreting constitutional and statutory provisions”
 but “may not review [] a challenge to a factual determina-
 tion, or [] a challenge to a law or regulation as applied to
 the facts of a particular case.” § 7292(d). We have “juris-
 diction to review the [Veteran Court’s] decision whether to
 grant a mandamus petition that raises a non-frivolous le-
 gal question,” and to determine “whether the petitioner has
 satisfied the legal standard for issuing the writ.” Beasley
 v. Shinseki, 709 F.3d 1154, 1158 (Fed. Cir. 2013).
     The All Writs Act authorizes “all courts established by
 Act of Congress [to] issue all writs necessary or appropriate
 in aid of their respective jurisdictions.” 28 U.S.C. § 1651.
 A writ of mandamus may issue only when three conditions
 are satisfied: (1) the petitioner must show a “clear and in-
 disputable” right to issuance of the writ under the relevant
 substantive law, (2) the petitioner must have “no other ad-
 equate means” to attain the desired relief, and (3) “even if
 the first two prerequisites have been met, the issuing court,
 in the exercise of its discretion, must be satisfied that the
 writ is appropriate under the circumstances.” Cheney v.
Case: 20-1958    Document: 67      Page: 10    Filed: 03/17/2022




 10                                      WOLFE   v. MCDONOUGH


 U.S. Dist. Ct. for D.C., 542 U.S. 367, 380–81 (2004) (cita-
 tions omitted); see also Bankers Life & Cas. Co. v. Holland,
 436 U.S. 379, 384–85 (1953).
                               I
     We first consider whether, under the correct interpre-
 tation of § 1725(c)(4)(D), Ms. Wolfe has a “clear and indis-
 putable” right. The statute provides that the “Secretary
 may not reimburse a veteran under this section for any co-
 payment or similar payment.” § 1725(c)(4)(D). Ms. Wolfe’s
 right turns on whether deductibles and coinsurance are
 “similar payments” to copayments under the statute. The
 similar payments regulation interprets “similar payments”
 as including both deductibles and coinsurance. 38 C.F.R.
 § 17.1005(a)(5) (“VA will not reimburse a veteran . . . for
 any copayment, deductible, coinsurance, or similar pay-
 ment that the veteran owes the third party or is obligated
 to pay under a health-plan contract.”). For reasons set out
 below, we conclude that deductibles are similar to copay-
 ments and are excluded from reimbursement, but coinsur-
 ance is not similar and is not excluded.
       It is a “fundamental canon of statutory construction”
 that “unless otherwise defined, words will be interpreted
 as taking their ordinary, contemporary, common meaning[]
 . . . at the time Congress enacted the statute.” Perrin v.
 United States, 444 U.S. 37, 42 (1979). The presumption
 against surplusage additionally provides that a “statute
 should be construed so that effect is given to all its provi-
 sions, so that no part will be inoperative or superfluous,
 void or insignificant.” Hibbs v. Winn, 542 U.S. 88, 101
 (2004) (citing 2A Norman J. Singer, Statutes and Statutory
 Construction § 46.06, at 181–86 (rev. 6th ed. 2000)).
     To resolve this issue, we first need to address the effect
 of the deletion of the “or in part” language from the third-
 party provision, given the significance that Ms. Wolfe at-
 tributes to that statutory amendment. As noted earlier,
 before the enactment of the ECFA in 2010, the statute
Case: 20-1958    Document: 67      Page: 11     Filed: 03/17/2022




 WOLFE   v. MCDONOUGH                                        11


 required as conditions of reimbursement that a veteran
 have “no entitlement to care or services under a health-
 plan contract” and also “no other contractual or legal re-
 course against a third party that would, in whole or in part,
 extinguish” liability to the provider. § 1725(b)(3)(B)–(C)
 (1999). In 2010, Congress deleted the “or in part” language
 from the third-party provision but left unchanged the “no
 entitlement” language in the contract provision, creating a
 potential ambiguity. § 1725(b)(3)(B)–(C). Nonetheless, in
 deleting the “or in part” language from the third-party pro-
 vision and adding the “copayment or similar payments”
 provision, which equally limits the scope of both the con-
 tract and third-party provisions, Congress clearly intended
 for veterans with partial contract coverage not to be dis-
 qualified from reimbursement unless the payments are “co-
 payment[s] or similar payments.” The government does
 not argue otherwise, and we think this is the correct inter-
 pretation.
      But that does not resolve the question whether deduct-
 ibles and coinsurance are “similar payments” to copay-
 ments. We agree with the government that “similar
 payments” necessarily means that some payments that are
 not copayments are “similar payments.” The arguments by
 the Veterans Court and Ms. Wolfe that “similar payments”
 was simply meant to include copayments when the pro-
 vider used different language to describe them are untena-
 ble. See, e.g., Rousey v. Jacoway, 544 U.S. 320, 324, 329
 (2005) (holding that “[t]o be ‘similar,’ an IRA must be like,
 though not identical to, the specific plans or contracts listed
 in [the statute], and consequently must share characteris-
 tics common to the listed plans or contracts” under a Bank-
 ruptcy Code provision allowing debtors to exempt “a
 payment under a stock bonus, pension, profitsharing, an-
 nuity, or similar plan or contract on account of . . . age”
 from estate).
     But equally untenable is the government’s argument
 that both deductibles and coinsurance are “similar
Case: 20-1958    Document: 67      Page: 12    Filed: 03/17/2022




 12                                      WOLFE   v. MCDONOUGH


 payments.” If this were so, the ECFA amendments allow-
 ing veterans with partial coverage to be reimbursed would
 have little meaning since the similar payments language
 would bar all forms of cost-sharing. The government sug-
 gests that its interpretation does not render the partial cov-
 erage exclusions inoperative because the statutory effects
 of “similar payments” would not bar reimbursement to vet-
 erans who have hit annual or lifetime policy limits on cov-
 ered costs. VA Br. at 47. But shortly after passing the
 ECFA, Congress passed the Affordable Care Act (“ACA”),
 which generally prohibited annual and lifetime caps on
 covered costs. See 42 U.S.C. § 300gg-11. The ACA had al-
 ready passed the Senate when Congress enacted the ECFA
 amendments in 2010. It seems unlikely that Congress, in
 eliminating partial coverage from the third-party provi-
 sion, was concerned with policy limits in view of its impend-
 ing decision to eliminate such limits. 2
     The Secretary, citing to the ACA, also argues that the
 similar payments regulation is a reasonable reflection of
 “the common understanding of which health plan expenses
 are ‘similar’ to copayments.” VA Br. at 46. The ACA de-
 fines “cost-sharing” to include “deductibles, coinsurance,
 copayments, or similar charges” as well as “any other ex-
 penditure required of an insured individual which is [paid


      2  The Secretary also mentions that veterans with
 short-term limited duration (“STLD”) insurance may incur
 reimbursable costs. It is unclear how the existence of
 STLD insurance should inform the meaning of “similar
 payments” under the statute, and the Secretary does not
 explain the relationship. See VA Br. at 47; VA Reply Br. at
 21; see also Requirements for the Group Health Insurance
 Market, 69 Fed. Reg. 78,783 (Dec. 30, 2004) (defining STLD
 insurance plans); Ass’n for Cmty. Affiliated Plans v. U.S.
 Dep’t of Treasury, 966 F.3d 782, 786 (D.C. Cir. 2020) (dis-
 cussing higher deductibles associated with STLD insur-
 ance plans).
Case: 20-1958    Document: 67     Page: 13    Filed: 03/17/2022




 WOLFE   v. MCDONOUGH                                      13


 by the beneficiary for medical care to the extent such
 amounts are not compensated for by insurance or other-
 wise] with respect to essential health benefits covered un-
 der the plan,” excluding “premiums, balance billing
 amounts for non-network providers, or spending for non-
 covered services.” 42 U.S.C. § 18022(c)(3); see also 26
 U.S.C. § 223(d)(2)(A). We do not find this persuasive. The
 ACA definition highlights that copayments, deductibles,
 and coinsurance are all cost-sharing mechanisms for pur-
 poses of introducing annual limits on cost-sharing, see
 § 18022(c)(1), but it does not answer the question of what
 is a “similar payment” to a copayment for purposes of the
 ECFA.
     Having considered the interpretations offered by the
 Veterans Court and advanced by the parties, we conclude
 that the correct reading of the statute is one in which a de-
 ductible is a “similar payment” to a copayment, but coin-
 surance is not. Rather, coinsurance is the very type of
 partial coverage that Congress did not wish to exclude from
 reimbursement. This interpretation gives meaning to all
 terms and provisions in the statute and is also consistent
 with the plain meaning of the terms: copayments and de-
 ductibles are fixed quantities which become known once in-
 surance is purchased, while coinsurance is a variable
 quantity that becomes known only after medical expenses
 are incurred and is quintessentially partial coverage. The
 Veterans Court and Ms. Wolfe urge that deductibles are
 similar to coinsurance for veterans who have health insur-
 ance plans with high deductibles, but there is no indication
 that Congress wished to distinguish high deductible plans
 from other plans (with lower deductibles) when determin-
 ing the categories of payments excluded from reimburse-
 ment.
     The legislative history, though sparse, also supports a
 reading that deductibles were intentionally excluded from
 reimbursement as a “similar payment,” but coinsurance
 was not. When the amendment to § 1725 was first under
Case: 20-1958    Document: 67     Page: 14    Filed: 03/17/2022




 14                                     WOLFE   v. MCDONOUGH


 consideration, the House bill simply struck “or in part”
 from the third-party provision at § 1725(b)(3)(C). H.R.
 5888, 110th Cong. § 1(a) (2008). In a prepared statement,
 the VA noted that it did not support the amendment as
 drafted because it “could be interpreted to require that VA
 pay any copayments the veteran owes to the third party.”
 Hearing Before the Subcomm. on Health of the H. Comm.
 on Veterans Affs., 110th Cong. 24 (2008). When the amend-
 ment was reintroduced in the next Congress, the new bill
 added the “copayment or similar payment” exclusion now
 in the statute. H.R. 1377, 111th Cong. § 1(b) (as introduced
 Mar. 6, 2009). The VA stated that it now supported the bill
 and understood the VA’s financial liability to “exclud[e] co-
 payment or deductible amounts owed by the veteran.”
 Hearing Before the Subcomm. on Health of the H. Comm.
 on Veterans Affs., 111th Cong. 50 (2009). There was no
 mention of coinsurance. Given Congress’s concern with the
 VA’s views as to the appropriate scope of the legislation,
 the VA’s input was significant. H.R. Rep. No. 111-55, at 3
 (2009) (“In addition, in response to the concerns put forth
 by the VA last Congress, [the bill] would clarify the reim-
 bursement responsibilities of the VA.”). In sum, the legis-
 lative history supports that Congress intended “similar
 payments” to include deductibles but not coinsurance. 3
     Under the correct construction of the statute, there is
 a “clear and indisputable” right to relief with respect to


      3  The Veterans Court relied on a colloquy between
 Representative Miller and a subcommittee staff member
 from the 2008 legislative hearing as evidence of Congress’s
 intent that VA reimburse deductibles. J.A. 5 n.10. How-
 ever, the bill at the time did not contain the “copayment or
 similar payment” exclusion. Thus, even if this exchange
 between a congressman and a committee staffer could have
 any significance, it does not show what Congress intended
 to exclude in a provision that only came into existence
 nearly a year later.
Case: 20-1958    Document: 67       Page: 15   Filed: 03/17/2022




 WOLFE   v. MCDONOUGH                                       15


 coinsurance but not deductibles. 4 We turn to the question
 whether mandamus was available with respect to coinsur-
 ance.
                               II
      It is well established that mandamus is unavailable
 when there is an adequate remedy by appeal. In Bankers
 Life, the petitioner sought a writ of mandamus to vacate
 and set aside a district court’s order of severance and trans-
 fer on the ground of improper venue, contending that man-
 damus was appropriate in part because the interlocutory
 order could be reviewed on appeal from final judgment in
 the case only after “needless expense, hardship and judicial
 inconvenience.” 346 U.S. at 381–82. The Supreme Court
 rejected this argument, explaining that “the extraordinary
 writs cannot be used as substitutes for appeals, even
 though hardship may result from delay and perhaps un-
 necessary trial, and whatever may be done without the writ
 may not be done with it.” Id. at 383 (citing Ex parte Fahey,
 332 U.S. 258, 259–60 (1947); U.S. Alkali Export Ass’n v.
 United States, 325 U.S. 196, 202–03 (1945); Roche v. Evap-
 orated Milk Ass’n, 319 U.S. 21, 31 (1943); Ex parte Row-
 land, 104 U.S. 604, 617 (1882)). It further explained that
 mandamus “should be resorted to only where appeal is a
 clearly inadequate remedy.” Id. at 384–85 (quoting Fahey,
 332 U.S. at 259–60). Our court has applied Bankers Life in
 affirming the Veterans Court’s denial of a mandamus peti-
 tion in the context of a benefits decision. See Lamb v. Prin-
 cipi, 284 F.3d 1378, 1384 (Fed. Cir. 2002); see also Beasley,
 709 F.3d at 1159 (cautioning against “widespread use of
 the writ of mandamus as a substitute for the ordinary ap-
 peals process mandated by Congress”).



     4   Because we find that Congress’s intent is clear in
 the statute, we do not address the Secretary’s arguments
 regarding Chevron deference. See Chevron U.S.A., Inc. v.
 Nat. Res. Def. Council, 467 U.S. 837, 842–43 (1984).
Case: 20-1958    Document: 67     Page: 16    Filed: 03/17/2022




 16                                     WOLFE   v. MCDONOUGH


      Here, Ms. Wolfe had options for appeal that were ade-
 quate remedies. When she petitioned for the writ, Ms.
 Wolfe was still pursuing her administrative appeal at the
 VA. There has been no showing that this was an inade-
 quate remedy. To be sure, mandamus might be available
 if the appeals process were being unreasonably delayed,
 but that possibility is no help to Ms. Wolfe. First, such a
 mandamus order could only compel action on the appeal. 5
 It could not dictate a particular outcome. See Bankers Life,
 346 U.S. at 383 (mandamus does not function to “control
 the decision of the trial court”); see also Kramer v. Wilkie,
 842 F. App’x 599, 604–05 (Fed. Cir. 2021) (“A writ of man-
 damus may not be used to compel an outcome-specific or-
 der.”). Second, as the Veterans Court dissent noted, Ms.
 Wolfe did “not contend that the Secretary is refusing to pro-
 cess her claim, unreasonably delaying its adjudication, or
 performing any other action that would prevent her dis-
 pute from making its way to” the Veterans Court. J.A. 37–
 38. If Ms. Wolfe continued to follow the appeals process
 prescribed in title 38, she would have received a Board de-
 cision appealable to the Veterans Court.
     Ms. Wolfe notes the Veterans Court’s finding that the
 administrative appeals process would have been “futile be-
 cause the Board doesn’t have jurisdiction to invalidate the
 regulation.” J.A. 34. We rejected this reasoning in Ledford
 v. West, 136 F.3d 776, 780 (Fed. Cir. 1998). The fact that
 the Board could not address the issue does not mean that
 the appeals process is futile. In considering an individual
 case, the Veterans Court and this court can consider a


      5  See Martin v. O’Rourke, 891 F.3d 1338, 1343 (Fed.
 Cir. 2018) (citing Telecomms. Rsch. & Action Ctr. v. FCC,
 750 F.2d 70, 76 (D.C. Cir. 1984)); Monk v. Shulkin, 855
 F.3d 1312, 1318 (Fed. Cir. 2017) (citing Cox v. West, 149
 F.3d 1360, 1363 (Fed. Cir. 1998)) (“[T]he Veterans Court
 has the power to . . . order[] the Board to issue a final de-
 termination in a case where it had not already done so.”).
Case: 20-1958     Document: 67      Page: 17     Filed: 03/17/2022




 WOLFE   v. MCDONOUGH                                          17


 regulation’s validity. 38 U.S.C. §§ 7261(a)(3), 7292; see,
 e.g., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993). We
 additionally note that Ms. Wolfe could have petitioned this
 court (and still can) for review of the similar payments reg-
 ulation pursuant to 38 U.S.C. § 502, and Ms. Wolfe has not
 alleged that this avenue is futile or subject to delay. In-
 deed, the mandamus proceeding itself appears to consti-
 tute the very kind of non-case-specific review of the
 regulations that is vested exclusively in this court under
 § 502. See Preminger v. Sec’y of Veterans Affs., 632 F.3d
 1345, 1352 (Fed. Cir. 2011).
      Ms. Wolfe next contends that mandamus is available
 to ensure compliance with the Veterans Court’s earlier de-
 cision in Staab. The Veterans Court majority character-
 ized Staab as “the definitive and authoritative
 interpretation of section 1725,” J.A. 7, and Ms. Wolfe ar-
 gues that the VA’s departure from Staab constitutes “ex-
 traordinary misconduct” because Staab is “binding on the
 VA,” Wolfe Br. at 26, 10. There is no basis for these allega-
 tions, and both the Veterans Court majority and Ms. Wolfe
 misunderstand the situation. Mandamus might be appro-
 priate to ensure compliance with the judgment in an indi-
 vidual case, see Clinton v. Goldsmith, 526 U.S. 529, 536
 (1999), but mandamus is not available to enforce the prin-
 ciple of stare decisis. Staab did not afford equitable relief
 barring enforcement of the regulations and constitutes
 simply an unreviewed decision of the Veterans Court that
 is not binding on this court or on the government outside of
 that individual case except as a matter of stare decisis at
 the Veterans-Court level of review. 6 Moreover, Staab


     6   It is well-established that there is no affirmative
 estoppel against the government. See United States v.
 Mendoza, 464 U.S. 154, 158 (1983) (“[N]onmutual offensive
 collateral estoppel is not to be extended to the United
 States.”); Nat’l Org. of Veterans’ Advocs., Inc. v. Sec’y of Vet-
 erans Affs., 260 F.3d 1365, 1373 (Fed. Cir. 2001) (rejecting
Case: 20-1958    Document: 67      Page: 18    Filed: 03/17/2022




 18                                      WOLFE   v. MCDONOUGH


 cannot be read to foreclose the VA, even at the Veterans
 Court level, from arguing for the validity of a different reg-
 ulation than the one at issue in Staab.
      Ms. Wolfe next argues that mandamus is available in
 aid of the Veterans Court’s prospective jurisdiction because
 the VA, through supposed misrepresentations in various
 communications, has deterred individuals from pursuing
 their benefits claims and appeals. The Veterans Court sim-
 ilarly found that the VA’s communications regarding enti-
 tlements under the similar payments regulation as well as
 the regulation itself create “a chilling effect” on would-be
 claimants. J.A. 17. The answer to this again is twofold.
 First, this cannot justify mandamus with respect to Ms.
 Wolfe herself; she was not deterred and filed an appeal
 with the VA.
     Second, as to veterans who never filed claims, even as-
 suming Ms. Wolfe could serve as the class representative,
 mandamus does not aid prospective jurisdiction where a
 party has not initiated any proceeding whatsoever. See In
 re Tennant, 359 F.3d 523, 530 (D.C. Cir. 2004) (mandamus
 unavailable where petitioner never initiated a proceeding
 with the agency because “a proceeding of some kind” that
 “might lead to an appeal” is a preliminary requirement to
 consider writ); Mylan Labs. Ltd. v. Janssen Pharmaceu-
 tica, N.V., 989 F.3d 1375, 1380 (Fed. Cir. 2021) (court has
 prospective jurisdiction only after petition filed with
 agency); see also FTC v. Dean Foods Co., 384 U.S. 597, 599
 (1966) (mandamus available because FTC initiated a pro-
 ceeding); see generally 33 Charles Alan Wright & Arthur R.
 Miller, Federal Practice and Procedure § 8313 (2d ed.). We
 have no occasion to determine what forms of equitable




 application of collateral estoppel against the VA because
 “the only effect of the [Veterans Court’s earlier decisions]
 is as a matter of stare decisis”).
Case: 20-1958    Document: 67      Page: 19     Filed: 03/17/2022




 WOLFE   v. MCDONOUGH                                        19


 relief might be available if the government inappropriately
 deterred potential claimants from pursuing their claims.
      Ms. Wolfe additionally argues that “mandamus is
 proper to avoid delay in resolving important issues.” Wolfe
 Br. at 62 (citing Schlagenhauf v. Holder, 379 U.S. 104, 111
 (1964); In re Google LLC, 949 F.3d 1338, 1341–42 (Fed. Cir.
 2020)). But the cases she relies on involved situations
 where appeal was not an adequate remedy or where a spe-
 cial need arose due to conflicting district court decisions on
 a recurring issue, circumstances that are absent here. 7
     Ms. Wolfe finally argues that the writ was necessary to
 correct a clear abuse of discretion under La Buy v. Howes
 Leather Co., 352 U.S. 249, 257–58 (1957). 8 Reprising her



     7     In Schlagenhauf, the petitioner alleged that a fed-
 eral district court was without power to order the mental
 and physical examination of a defendant under Federal
 Rule of Civil Procedure 35. 379 U.S. at 110. Such liberty
 concerns, once violated, could not have been vindicated af-
 ter the fact by appeal.
       In Google, this court issued a writ ordering the district
 court to dismiss a case for lack of venue because it was un-
 likely that “these issues [would] be preserved and pre-
 sented to this court through the regular appellate process.”
 949 F.3d at 1342–43. The Google court also noted “a sig-
 nificant number of district court decisions that [had]
 adopt[ed] conflicting views on the basic legal issues pre-
 sented.” Id. at 1342; see also In re Volkswagen, No. 22-108,
 slip op. at 5 (Fed. Cir. Mar. 9, 2022); In re Micron, 875 F.3d
 1091, 1095 (Fed. Cir. 2017).
       8 La Buy involved a district court judge who referred

 antitrust cases for trial before a master despite being able
 to “dispose of the litigation with greater dispatch and less
 effort than anyone else” due to his “knowledge of the cases
 . . . [and] long experience in the antitrust field.” 352 U.S.
 at 255–56. The Court held that the judge’s referrals, which
Case: 20-1958    Document: 67      Page: 20     Filed: 03/17/2022




 20                                      WOLFE   v. MCDONOUGH


 arguments about Staab’s allegedly binding effect, as evi-
 dence of a clear abuse of discretion, Ms. Wolfe points to the
 VA’s “errors” in communicating with veterans about their
 entitlement to reimbursement, overestimating the mone-
 tary impact of Staab, failing to correct outdated infor-
 mation on its website, and the VA’s adopting “a unilateral
 moratorium on claim processing, an interim final rule that
 lacked good cause, a regulation that circumvented both the
 statute and Staab, its refusal to pay veterans like Ms.
 Wolfe, and ongoing misrepresentations.” Wolfe Br. 47. Ms.
 Wolfe’s argument is again founded on the flawed premise
 that Staab was the final word on the subject matter and
 that the VA somehow acted improperly in adopting a new
 regulation after Staab.
     Because we conclude that mandamus was inappropri-
 ate, we need not and do not reach the issue of class certifi-
 cation.
                         CONCLUSION
     Mandamus was not available in this case because the
 petitioner did not have a clear and indisputable right with
 respect to deductibles and had other adequate legal reme-
 dies by appeal. We reverse the Veterans Court’s grant of
 the petition for a writ of mandamus.
                         REVERSED
                             COSTS
 No costs.




 numbered eleven cases in six years, “amounted to little less
 than an abdication of the judicial function. . . .” Id. at 256,
 258.